KHOUZAM, Judge.
Edward Baker appeals his judgment and sentence entered after his probation was revoked. The conditions of probation listed in the amended revocation order do not appear to conform to the circuit court’s oral findings regarding which conditions Baker violated. Because a violation of any of these conditions would justify revoca*1210tion, we affirm. However, we remand for the amended revocation order to be corrected to list the conditions that Baker was found to have violated.
Affirmed; remanded with directions.
ALTENBERND and BLACK, JJ., Concur.